OPINION of the Court, by
Judge Boyle.
— -A judgment at law having been obtained by the appellant against the appellee, in an action of trespass assault and battery, the appellee filed his bill enjoining proceeding upon the judgment, and praying for a new trial. On the hearing of the cause, the injunction was by the decree of the court made perpetual, and a new trial awarded ; from this decree an appeal has been taken to this court.
Applications to courts of chancery for the purpose of granting new trials at law are not unusual, and the interposition of the chancellor, whenever a proper case is made out, mav be warranted, as well upon the score of principle, as of precedent. But the case before the court, does not appear to be such as to justify this exercise of the chancellor’s authority ; the appellee has shewn by his own statement, that he was guilty of the trespass assault and battery, and that his defence only goes to a mitigation of damages. It is not necessary for the court to determine, whether the damages are so outrageously excessive, that notwithstanding the confession of guilt, a new trial ought to have been granted if no negligence had taken place on the part of the appellee. Since, if the testimony in the cause is true, (and there is no reason to question its verity) the appellee had voluntarily abandoned his cause to the mercy of a jury ; his statement that he had employed an attorney to defend the suit who at the time of trial was neeessarily absent,, is not supported by a particle of proof.
Decree reversed.